Citation Nr: 1717600	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  14-26 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability.       

2.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel




INTRODUCTION


The Veteran served on active duty from November 1942 to October 1945.  He served in the United States Navy during World War II, including participation in the Normandy Landing where his ship was sunk shortly after D-Day.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  The Board notes, however, that subsequently in July 2016 the Veteran advised VA that his health prevented him from travelling to the scheduled hearing.  Under these circumstances, the Board considers the original hearing request withdrawn.  38 C.F.R. 20.704(e).  

Following the issuance of the statement of the case, the Veteran submitted additional evidence in support of his claims.  As his substantive appeal was filed after February 2013, and the Veteran has not indicated otherwise, he waived the right to have the evidence initially considered by the RO.  38 U.S.C.A. § 7105 (e).

The issues of service connection for high blood pressure and a mental health disorder, to include as secondary to a heart disability, have been raised by the record in in the June 2013 notice of disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a heart disability was initially denied in a February 2009 rating decision. The Veteran did not appeal that decision or submit new and material evidence within one year of notification and the decision is final.
 
2.  New evidence received since February 2009 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for heart disability.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision denying a claim of service connection for heart disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence has been received to reopen the claim of service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2000); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."   Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, which reopened the Veteran's claim and denied service connection in the June 2013 rating decision, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Service connection for a heart disability was originally denied in an April 2008 rating decision, which was confirmed and continued in February 2009.  The Veteran's claim was denied because the evidence did not indicate a heart disability arose from service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

Evidence added to the record since February 2009 includes additional VA and private treatment records, and lay statements from the Veteran.  The VA medical records and private records establish the Veteran has been diagnosed with coronary artery disease and ischemic heart disease.  The Veteran attributes his symptoms to an incident during training when the firing blast of an artillery gun impacted his chest and knocked him unconscious.   

This evidence is "new" as it was not previously submitted to agency decision makers.  Some of it is also "material" as it relates to an unestablished fact necessary to substantiate the Veteran's claim; namely, a diagnosis of coronary artery disease and ischemic heart disease and their relation to an in-service occurrence.  Accordingly, the claim for service connection for heart disorder is reopened.  

ORDER

New and material evidence having been received, the claim of service connection for a heart disability is reopened, and to this extent only the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a heart disability.

The last VAMC medical outpatient note in February 2014 indicated the Veteran was to return in a year.  Ongoing VA medical records should therefore be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

As noted above, the Veteran attributes his heart disabilities to an incident during training when the firing blast of an artillery gun impacted his chest and knocked him unconscious.  There has not been a VA examination to determine whether any of the Veteran's heart disabilities are related to incident noted by the Veteran or service generally.  Once the records development is completed, a VA medical opinion is needed to ascertain whether the disabilities are present and to ascertain their relationship to service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  There is no dispute that the Veteran has been diagnosed with both coronary artery disease and ischemic heart disease, and due to the Veteran's health, the Board has determined that the Veteran need not undergo a full VA examination.  Instead, a review of the medical evidence by a VA examiner with a report offering opinions on the relationship between service and any heart disability will be sufficient to assist the Board in a final decision.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from June 2014 to the present.   

2.  After the record development is completed, arrange for a VA examiner to review all of the evidence and prepare a report providing medical opinions.  The claims file should be made available to the examiner in conjunction with the review.  The rationale for all opinions should be provided.  

The examiner is asked is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's heart disabilities began in service or is related to service

The examiner should consider the history provided by the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must not rely solely on the absence of a heart diagnosis in service as the basis for a negative opinion.  The question is whether any current heart disorder is related to service.

3.  After the development requested is completed, readjudicate the claim for service connection for a heart disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
	ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


